     Case 1:21-cv-02390 Document 1 Filed 09/03/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. ____________________

TERRI WALLACE,

        Plaintiff,

v.

FAMILY DOLLAR STORES OF COLORADO, LLC,

        Defendant.



                                    NOTICE OF REMOVAL


        Defendant Family Dollar Stores of Colorado, LLC (“Defendant”), by and through its

attorneys, Hall & Evans, LLC, hereby submits the following Notice of Removal of the above-

captioned action from Pueblo County District Court, Colorado to the United States District Court

for the District of Colorado pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and Fed. R. Civ. P.

81(c), stating as follows:

                                       I.   INTRODUCTION

        1.      Plaintiff Terri Wallace (“Plaintiff”) initiated this lawsuit on August 2, 2021 against

Defendant in the District Court for the County of Pueblo, State of Colorado, captioned Terri

Wallace v. Family Dollar Stores of Colorado, LLC, Civil Action No. 2021CV30286, which is now

pending in that Court (the “State Action”). See Exhibit A, Plaintiff’s Complaint.

        2.      Plaintiff alleges that on September 7, 2019 she was a customer at the Family Dollar

Store located at 2639 North Elizabeth Street, Pueblo, Colorado, and that while leaving the store
   Case 1:21-cv-02390 Document 1 Filed 09/03/21 USDC Colorado Page 2 of 7




she “turned west of the exit and tripped and fell on the sidewalk due to the uneven cement,”

resulting in serious injuries. Exhibit A, ¶¶ 8, 10.

        3.     Plaintiff’s Complaint alleges claims of Premises Liability pursuant to C.R.S. §13-

21-115.

                            II.     COMPLIANCE WITH THE RULES

        4.     All procedural requirements related to the removal of this action have been

satisfied.

        5.     Defendant was served on August 13, 2021. The Return of Service on Family Dollar

Stores of Colorado, LLC, is attached hereto as Exhibit B.

        6.     This Notice of Removal is filed within thirty (30) days of service of the Plaintiff’s

Complaint and Summons on Defendant and is timely under 28 U.S.C. §§ 1441 and 1446(b).

        7.     A copy of this Notice of Removal will be filed with the State Action and served

upon Plaintiff’s counsel.

        8.     Pursuant to 28 U.S.C. § 1446(a) and D.C.Colo.LCiv.R. 81.1(b), copies of the

following process, pleadings, and orders that were served upon Defendant or filed in the State

Action are attached as follows:

               Exhibit A          Complaint

               Exhibit B          Return of Service on Family Dollar Stores of Colorado, LLC

               Exhibit C          Civil Cover Sheet

               Exhibit D          Summons

               Exhibit E          State Docket




                                                      2
     Case 1:21-cv-02390 Document 1 Filed 09/03/21 USDC Colorado Page 3 of 7




          9.   Pursuant to D.C.Colo.LCivR 81.1, Defendant states that no hearings are pending,

nor has any trial been set in the State Action.

        10.    Pursuant to Fed.R.Civ.P. 81(c), Defendant will present its defenses by pleading at

the time prescribed herein, and specifically reserves their rights to assert all defenses, including

those defenses under Fed.R.Civ.P. 12(b).

        11.    Defendant has complied with all of the requirements of 28 U.S.C. § 1446 and

D.C.Colo.LCivR. 81.1.

                              III.   DIVERSITY JURISDICTION

        12.    This case is removable pursuant to 28 U.S.C. § 1441 because the United States

District Court for the District Court of Colorado has diversity jurisdiction under 28 U.S.C. §§ 1441,

1446, and 1332. Federal courts have diversity jurisdiction in lawsuits between citizens of different

states where the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C.

§ 1332.

A.      THE PARTIES ARE CITIZENS OF DIFFERENT STATES

        13.    There is complete diversity of citizenship between Plaintiff and Defendant.

Plaintiff is a citizen of Colorado. Exhibit A, ¶ 1. See Crowley v. Glaze, 710 F.2d 676, 678 (10th

Cir. 1983) (“For purposes of diversity jurisdiction, under 28 U.S.C. § 1332(a)(1), state citizenship

is the equivalent of domicile”).

        14.    Defendant is a citizen of Virginia. Defendant is a foreign corporation organized

under the laws of the state of Virginia with a principal place of business at 500 Volvo Parkway,

Chesapeake, VA 23320. See 20 U.S.C. § 1332(c) (“a corporation shall be deemed to be a citizen




                                                  3
     Case 1:21-cv-02390 Document 1 Filed 09/03/21 USDC Colorado Page 4 of 7




of any State by which it has been incorporated and of the State where it has its principal place of

business”).

          15.    For purposes of federal diversity jurisdiction, the parties are completely diverse. 28

U.S.C. § 1441(b).

B.        THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

          16.    The amount in controversy here exceeds $75,000 as required by 28 U.S.C. §

1332(a).1 In her Complaint, Plaintiff alleges that she has sustained “serious injuries that required

medical attention” caused by the incident. Exhibit A, ¶ 10.2 Further, Plaintiff’s Civil Cover Case

Sheet, attached as Exhibit C, states Plaintiff seeks more than $100,000 in damages in this matter.

          17.    “If removal of a civil action is sought on the basis of the jurisdiction conferred by

section 1332(a), the sum demanded in good faith in the initial pleading shall be deemed to be the

amount in controversy.” 28 U.S.C. § 1446(c)(2).

          18.     Similarly, in determining the amount in controversy, a court may look to the object

sought to be accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co., 116

F.2d 604, 606 (10th Cir. 1940). “[T]he test for determining the amount in controversy is the

pecuniary result to either party which the judgment would directly produce.” Id.; see also McPhail

v. Deere & Company, 529 F.3d 947, 954 (10th Cir. 2008) (finding that the sum for the amount in

controversy can be either the value of what plaintiff seeks or what defendant may lose).

          19.    When a defendant seeks federal court adjudication, the defendant’s amount in

controversy allegation should be accepted when not contested by the plaintiff or questioned by the



1
    Defendant does not concede or waive its right to contest Plaintiff’s alleged damages.
2
    Defendant denies Plaintiff’s allegations regarding her alleged damages and injuries.


                                                   4
   Case 1:21-cv-02390 Document 1 Filed 09/03/21 USDC Colorado Page 5 of 7




court. Dart Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547, 553 (2014). A

defendant’s notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold. Id. at 554. A notice of removal “may be filed

within thirty days after receipt by the defendant, through service or otherwise, or . . . other paper

from which it may first be ascertained that the case is one which is or has become removable.” 28

U.S.C. § 1446(b)(3). Information relating to the amount in controversy in the record of the state

proceedings, or in response to discovery, shall be treated as an “other paper.” 28 U.S.C. §

1446(c)(3)(A).

       20.       Here, Plaintiff admits that the jurisdictional amount in controversy exceeds

$75,000, exclusive of interests and costs, by the filing of her Civil Case Cover Sheet. See Exhibit

C. Pursuant to Colo.R.Civ.P. 8(a): “Each pleading containing an initial claim for relief in a civil

action . . . shall be accompanied by a completed Civil Cover Sheet in the form and content of

Appendix to Chapter 1 to 17, Form 1.2 (JDF 601), at the time of filing.” The Civil Case Cover

Sheet requires Plaintiff to categorize the relief sought as either being more or less than $100,000

and must be filed with each pleading containing an initial claim for relief and shall be served on

all parties along with the pleading.

       21.       In the State Action, Plaintiff’s counsel filed a Civil Case Cover Sheet in which

Plaintiff confirms that she seeks “a monetary judgment for more than $100,000 against another

party. This amount includes attorney fees, penalties, or punitive damages; it excludes interest and

costs. Exhibit C.

       22.       The “[Civil Case Cover Sheet] is properly considered an ‘other paper’ under §

1446(b)(3).” See Paros Properties LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272–73 (10th



                                                 5
   Case 1:21-cv-02390 Document 1 Filed 09/03/21 USDC Colorado Page 6 of 7




Cir. 2016). The Tenth Circuit Court of Appeals has concluded that the cover sheet “starts the

removal clock” and there is “no reason not to credit an assertion by an officer of the court on a

matter of significant consequence in the state proceedings.” Id.

       23.       Based on the foregoing, the jurisdictional amount in controversy exceeds $75,000,

exclusive of interests and costs, and therefore, this action may properly be removed to this Court

pursuant to 28 U.S.C. §§ 1441 and 1446.

       24.       Accordingly, this Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332.

       WHEREFORE, Defendant Family Dollar Stores of Colorado, LLC, respectfully requests

that the action now pending in the Pueblo County District Court, Case No. 2021CV30286, be

removed therefrom to this Court and that all further proceedings be heard in this Court.

       Dated this 3rd day of September 2021.

                                              Respectfully submitted,

                                              Hall & Evans, LLC

                                              s/ J. Ryan Johnson
                                              J. Ryan Johnson
                                              Alison F. Burke
                                              1001 17th Street, Suite 300
                                              Denver, CO 80202
                                              Phone: (303) 628-3300
                                              Fax: (303) 628-3368
                                              johnsonr@hallevans.com
                                              burkea@hallevans.com
                                              Counsel for Defendant
                                              Family Dollar Stores of Colorado, LLC




                                                 6
   Case 1:21-cv-02390 Document 1 Filed 09/03/21 USDC Colorado Page 7 of 7




                                 CERTIFICATE OF SERVICE


      I hereby certify that on this 3rd day of September 2021, I electronically filed the foregoing

NOTICE OF REMOVAL with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to parties or counsel registered through ECF. In addition, I hereby certify

that I have served the foregoing via electronic mail to the following non-CM/ECF participants:

 Stephen M. Johnston, #34307
 HASSLER LAW FIRM, LLC
 616 West Abriendo Avenue
 Pueblo, CO 81004
 Telephone: (719) 544-2929
 Facsimile: (719) 544-1067
 Stephen.Johnston@hasslerlegal.com

 Attorneys for Plaintiff

                                                s/ Robin Havens
                                               Robin Havens, Legal Assistant to
                                               J. Ryan Johnson




                                                  7
